DETAILED ACTION
This Office Action is in response to an application filed on February 13, 2020, in which claims 1 through 20 are pending, and ready for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections
Claim 1 is objected to because of the following informalities:

Claim 1 does not end with a period.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claims 1 and 12 each recite, “the number of levels in the hierarchy”.  
There is insufficient antecedent basis for “the number of levels” in the claim(s).  

Claims 2-7 and 13-20 are each dependent upon one of claims 1 or 12, and are therefore rejected under the same rationale.  

Claim 12 recites, “a trusted domain comprising a trusted key manager and an engine”, and then later recites, “the untrusted key manager loads keyblocks to a trusted key manager”.  
The claim’s second/additional recitation of “a trusted key manager” is not indefinite, per se; however, all recitations of “the trusted key manager” thereafter are all indefinite because it is unclear to which “trusted key manager” they refer.  

Claims 13-20 are each dependent upon one claim 12, and are therefore rejected under the same rationale.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected as the claimed invention is directed to non-statutory subject matter.  

Claim 12 is directed to a “system”.  However, the broadest and reasonable interpretation of the claimed “system” is a data structure, or software per se.  The system of claim 12 comprises an “untrusted domain” and a “trusted domain”, each of those components comprising other components, such as trusted/untrusted key manager(s) and an untrusted key store.  In view of the specification (see, e.g., published specification at paragraphs [0036]-[0037]) the claim untrusted domain and a trusted domain can be entirely software and thus all components contained therein and recited throughout the claim(s) can be nothing more than software components.  A claim that recites no more than software, logic, or a data structure (i.e., an abstraction) does not fall within any statutory category.  In re Warmerdam, 33 F.3d 1354,1361 (Fed. Cir. 1994).  Significantly, "[a]bstract software code is an idea without physical embodiment."  Microsoft Corp. v. AT& T Corp., 550 U.S. 437, 449 (2007).  Manipulation of data utilizing a computer program (software), no matter its function, is nothing more than the representation of an algorithm or group of algorithms, conceptually no different from a list of steps written down with pencil and paper for execution by a human being.  See In re Ferguson, 558 F.3d 1359, 1363 (Fed. Cir. 2009) (quoting Gottschalk v. Benson, 409 U.S. 63, 67 (1972)).  The subject matter of claims permitted within 35 U.S.C. 101 must be a machine, a manufacture, a process, or a composition of matter. "[T]he four categories [of §101] together describe the exclusive reach of patentable subject matter.  If the claim In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007); accord In re Ferguson, 558 F.3d 1359 (Fed. Cir. 2009).  

Dependent claims 13-20 incorporate such deficiencies and fail to remedy the findings stated herein, supra1.  

Allowable Subject Matter
Claims 8-11 are allowed.  

Claims 1-7 and 12-20 would be allowable, should Applicant overcome the claim objection(s) and claim rejection(s) under 35 U.S.C. 112 and 35 U.S.C. 101 set forth herein, supra.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
October 22, 2021 



    
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that dependent claim 13 is directed to “the root KPBK”, further limiting that element as it appears in independent claim 12, and is not directed to the recited “system-on-a-chip”.